Case 1:20-cv-00191-MAC Document 25 Filed 07/29/20 Page 1 of 3 PageID #: 394




UNITED STATES DISTRICT COURT                             EASTERN DISTRICT OF TEXAS


JAMES J. FLANAGAN SHIPPING                    §
CORPORATION and                               §
P.C. PFEIFFER & COMPANY, INC.,                §
                                              §
                Plaintiffs,                   §
                                              §
versus                                        §    CIVIL ACTION NO. 1:20-CV-191
                                              §
PORT OF BEAUMONT OF JEFFERSON                 §
COUNTY, TEXAS, and DAVID C. FISHER §
in his Official Capacity as Port Director and §
Chief Executive Officer,                      §
                                              §
                Defendants.                   §

                              MEMORANDUM AND ORDER

       Pending before the court are Defendants Port of Beaumont of Jefferson County, Texas (the

“Port of Beaumont”), and David C. Fisher in his Official Capacity as Port Director and Chief

Executive Officer’s (collectively, “Defendants”) Motion to Stay Discovery Pending Resolution

of Defendants’ Motion to Dismiss (#22) and Plaintiffs James J. Flanagan Shipping Corporation

and P.C. Pfeiffer & Company, Inc.’s (collectively, “Plaintiffs”) response in opposition (#24).

       The court has “broad discretion and inherent power to stay discovery until preliminary

questions that may dispose of the case are determined.” Fujita v. United States, 416 F. App’x

400, 402 (5th Cir. 2011) (quoting Petrus v. Bowen, 833 F.2d 581, 583 (5th Cir. 1987)); E.E.O.C.

v. Lawler Foods, Inc., 128 F. Supp. 3d 972, 974 (S.D. Tex. 2015) (noting that Federal Rule of

Civil Procedure 26 affords trial courts ample authority to control the sequence and timing of

discovery). “The court may, for good cause, issue an order to protect a party or person from

. . . undue burden or expense,” such as granting a stay of discovery. See FED. R. CIV. P.
Case 1:20-cv-00191-MAC Document 25 Filed 07/29/20 Page 2 of 3 PageID #: 395



26(c)(1); Landry v. Air Line Pilots Ass’n Int’l AFL-CIO, 901 F.2d 404, 435 (5th Cir.), cert.

denied, 498 U.S. 895 (1990). Good cause has been found when resolving a motion to dismiss

might reduce or preclude the need for discovery or when “further discovery will impose undue

burden or expense without aiding the resolution of the dispositive motions.” Fujita, 416 F. App’x

at 402; Von Drake v. Nat’l Broad. Co., No. 3-04-CV-0652R, 2004 WL 1144142, at *1 (N.D.

Tex. May 20, 2004) (citing Landry, 901 F.2d at 436). “[W]hen one issue may be determinative

of a case, the court has discretion to stay discovery on other issues until the critical issue has been

decided.” 9A WRIGHT & MILLER, FEDERAL PRACTICE AND PROCEDURE § 2040 (3d ed. 2008).

Other factors courts have considered include: “(1) the breadth of discovery sought; (2) the burden

of responding to such discovery; and (3) the strength of the dispositive motion filed by the motion

seeking a stay.” Von Drake, 2004 WL 1144142, at *1. As noted by other courts, “a stay is the

exception rather than the rule,” and, “[h]ad the Federal Rules contemplated that a motion to

dismiss under [Rule] 12(b)(6) would stay discovery, the Rules would contain a provision to that

effect.” Yeti Coolers, LLC v. Magnum Solace, LLC, No. 1:16-CV-663 RP, 2016 WL 10571903,

at *1 (W.D. Tex. Oct. 19, 2016); Griffin v. Am. Zurich Ins. Co., No. 3:14-CV-2470-P, 2015 WL

11019132, at *2 (N.D. Tex. Mar. 18, 2015); Glazer’s Wholesale Drug Co. v. Klein Foods, Inc.,

No. 3-08-CV-0774-L, 2008 WL 2930482, at *1 (N.D. Tex. July 23, 2008).

       Defendants contend that their pending motion sets forth compelling legal arguments to

dismiss all of Plaintiffs’ claims as a matter of law and no discovery is necessary to dispose of the

motion. According to Defendants, proceeding with discovery on all of the claims alleged in the

complaint would impose a significant burden on the Port of Beaumont, which receives funding

from property taxes and federal grants, and, ultimately, taxpayers, and would interfere with the


                                                  2
Case 1:20-cv-00191-MAC Document 25 Filed 07/29/20 Page 3 of 3 PageID #: 396



Port of Beaumont’s operations. Defendants also maintain that Plaintiffs would not suffer any harm

if discovery is stayed. As noted by Plaintiffs, unless the court dismisses all of their claims, a stay

of discovery is unlikely to improve efficiency with respect to the volume or focus of discovery.

Under the circumstances, the court is not persuaded that there is good cause to stay discovery in

this case. Accordingly, Defendants’ Motion to Stay Discovery Pending Resolution of Defendants’

Motion to Dismiss (#22) is DENIED.

        SIGNED at Beaumont, Texas, this 29th day of July, 2020.




                                            ________________________________________
                                                        MARCIA A. CRONE
                                                 UNITED STATES DISTRICT JUDGE




                                                  3
